Exhibit 8.1 List of Principal Subsidiaries and Affiliated Variable Interest Entities of Linktone Ltd. as of December 31, 2012 Name of Subsidiary Note Jurisdiction of Incorporation Brilliant Concept Investments Ltd. British Virgin Islands Noveltech Enterprises Limited Hong Kong SAR Linktone Media Limited Hong Kong SAR Ojava Overseas Ltd. British Virgin Islands Linktone International Limited United Arab Emirates Shanghai Linktone Software Co., Ltd. People’s Republic of China Wang You Digital Technology Co., Ltd. People’s Republic of China Shanghai Linktone Consulting Co., Ltd. People’s Republic of China Shanghai Huitong Information Co., Ltd. People’s Republic of China Shanghai Linktone Internet Technology Co., Ltd. People’s Republic of China Shanghai Xintong Information Technology Co., Ltd. People’s Republic of China Beijing Ruida Internet Technology Co., Ltd. People’s Republic of China InnoForm Media Pte. Ltd. Republic of Singapore PT Linktone Indonesia Republic of Indonesia InnoForm Media (HK) Limited Hong Kong SAR InnoForm Media (Taiwan) Co. Limited Taiwan InnoForm Media (M) Sdn. Bhd. Malaysia InnoForm Entertainment Pte. Ltd. Republic of Singapore InnoForm Digital Media Pte. Ltd. Republic of Singapore Alliance Entertainment Singapore Pte. Ltd. Republic of Singapore GLD Investments Pte. Ltd. Republic of Singapore Innoform International Ltd Cayman Islands Name of Affiliated Variable Interest Entity Jurisdiction of Incorporation Shanghai Weilan Computer Co., Ltd. People’s Republic of China Shanghai Unilink Computer Co., Ltd. People’s Republic of China Shenzhen Yuan Hang Technology Co., Ltd. People’s Republic of China Beijing Cosmos Digital Technology Co., Ltd. People’s Republic of China Hainan Zhong Tong Computer Network Co., Ltd. People’s Republic of China Beijing Lian Fei Wireless Communications Technology Co., Ltd. People’s Republic of China Shanghai Qimingxing E-commerce Co., Ltd. People’s Republic of China Beijing Ojava Wireless Information Technology Co., Ltd. People’s Republic of China Beijing Lian Yu Interactive Technology Development Co., Ltd. People’s Republic of China Shanghai Lang Yi Advertising Co., Ltd. People’s Republic of China Beijing Xian Feng Li Liang Media Co., Ltd. People’s Republic of China Shanghai Ling Yu Cultural and Communication Ltd. People’s Republic of China Zhong Qing Wei Lian Cultural Communication Co., Ltd. People’s Republic of China Letang Game Limited People’s Republic of China Nanjing Xuanyou Cartoon Co., Ltd. People’s Republic of China PT Cakrawala Alam Semesta Republic of Indonesia PT Innoform Republic of Indonesia Indirectly, through our ownership in Brilliant Concept Investments Ltd. Indirectly, through our ownership in Noveltech Enterprise Limited. Indirectly, through our ownership in Ojava Overseas Ltd. Indirectly, through our ownership in Linktone International Limited Subsidiaries of InnoForm Media Pte. Ltd. Controlled through contractual agreements and is 50% owned by each of two of GMC Group’s employees. 50.0% owned by Shanghai Unilink Computer Co., Ltd. and 50.0% owned by Shanghai Qimingxing E-commerce Co., Ltd. 60.0% owned by Shanghai Weilan Computer Co., Ltd. and 40.0% owned by Beijing Lian Fei Wireless Communications Technology Co., Ltd. 50.01% owned by Shanghai Weilan Computer Co., Ltd. 100.0% owned by Letang Game Limited
